Title: To James Madison from Arch Henderson, 12 February 1816
From: Henderson, Arch
To: Madison, James


                    
                        Sir,
                        
                            Washington
                            Feby 12th 1816
                        
                    
                    Under the hope that a letter, from an officer of the Corps in which Mr. Broome lately held a Commission, may not injure the memorial he is about to present I consider myself doing but common justice to an honorable and very promising young Man when I offer my feeble aid in extricating him from a most unpleasant situation.
                    My acquaintance with Mr. Broome commenced before he entered the Service. It continued while we were brother officers and I never heard his character, as an officer and a Gentleman, in the slightest degree questioned.
                    Should it be your pleasure to restore to Mr. Broome his Commission I feel the fullest confidence that he will be a valuable officer to the Corps and that his conduct will be such as to prove him worthy of so distinguished a favour. I have the honour to be with the most perfect Respt. your obed Servt.
                    
                        
                            Arch Henderson
                            
                        
                    
                